UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	December 1, 2015 — May 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Advantage Fund Semiannual report 5 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of the 2016 calendar year, the U.S. stock and bond markets have had their share of ups and downs, even as the economy has pulled through some areas of weakness and concerns over slowing growth abroad. Looking across the broader economic landscape, conditions in the United States appear to be better than elsewhere. Despite a multiyear U.S. bull market and economic recovery, we believe the risk of an imminent recession is low. Consumer spending and housing data remain strong, and while oil prices have rebounded, gas at the pump is substantially less expensive than it was a year ago. Overseas, by contrast, from Europe to Japan and China, we believe multiple headwinds remain. In every market environment, Putnam’s portfolio managers are employing active, risk-conscious investment strategies backed by support from teams of equity and fixed-income research analysts. In the following pages, you will find an overview of your fund’s performance for the reporting period ended May 31, 2016, as well as an outlook for the financial markets in the coming months. As always, we believe it is important to regularly consult with your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. 4 High Yield Advantage Fund Interview with your fund’s portfolio manager Paul, what was the market environment like for high - yield bonds during the six - month reporting period ended May31, 2016? The early months of the period were volatile, as falling oil prices and mounting fears of an economic slowdown in China weighed on credit markets generally, including high-yield bonds. High-yield credit spreads, or the yield advantage high-yield bonds offered over comparable-maturity U.S. Treasuries, rose significantly, as investors demanded greater compensation for risk that spread beyond the already punished energy and metals/mining sectors. Global economic concerns and heightened volatility overshadowed generally stable fundamentals in many industries. Market turbulence reached a peak on February11, after which the market began to benefit from incremental improvements across a broad range of global issues. Oil prices rose well above their January low, China’s central bank eased concerns by implementing additional stimulus measures, and improving U.S. economic data helped allay fears that global economic developments would stall the U.S. expansion. The Federal Reserve backed away from its earlier statements, saying that it would take a gradual approach toward raising interest rates, based on a variety of U.S. and global economic factors. The upturn accelerated considerably in March and April — the largest consecutive-month This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/16. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. High Yield Advantage Fund 5 advance for the asset class since 2009 — as demand for risk assets continued to improve and credit spreads tightened. The rally continued in May amid a six-month high for oil prices and a jump in stock prices later in the month. Reflecting a more favorable environment for riskier assets, lower-quality bonds generated the best relative performance within the fund’s benchmark. Higher-quality BB-rated credits were the weakest relative performers, but still posted a solid total return of more than 5%. From a sector/industry perspective, metals/mining and energy rebounded strongly, registering sizable double-digit gains and outpacing all other groups. By contrast, less commodity-sensitive groups, such as health care, financials, and food/ beverages, lagged on a relative basis. The fund modestly lagged its benchmark but outperformed the average return of its Lipper peer group. What factors had the greatest impact on the fund’s relative performance? At the sector/industry level, overweight exposure to telecommunications, gaming/ lodging/leisure, and housing bolstered the fund’s return versus the benchmark and peer group. Conversely, underweight allocations to metals/mining, technology, and energy hampered the fund’s relative performance, as Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. 6 High Yield Advantage Fund did having lighter-than-benchmark exposure to lower-quality bonds. Which individual holdings had the biggest influence on the fund’s performance versus the benchmark? An overweight in cloud-based human resources and payroll provider Ceridian was the top relative contributor. Ceridian benefited from capital infusions that were used to fund growth of the firm’s customer base via additional implementation resources, continued cloud-based development, and further sales and marketing efforts. Within the energy sector, an overweight in oil and gas exploration and production company SM Energy aided the fund’s relative performance amid rising oil prices. At the same time, an underweight in Chesapeake Energy detracted. Similarly, an underweight in Consol Energy, which has interests in coal and natural gas production and is categorized in the metals/mining sector, also detracted as commodity prices rose. Our position in Consol Energy was sold by period-end. This table shows the fund’s top 10 holdings and the percentage of the fund’s net assets that each represented as of 5/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. High Yield Advantage Fund 7 Elsewhere, the fund’s position in lower-rated bonds issued by clothing and accessories retailer Bon-Ton Stores contributed to the fund’s performance as the company benefited from better-than-expected earnings in 2015’s fourth quarter, along with the rally in lower-quality securities generally. Meanwhile, our position in luxury department store operator Neiman Marcus Group detracted, as the firm was among a long list of retailers reporting weak sales and earnings. What is your outlook for the high - yield market over the coming months? We evaluate the high-yield market on three levels: fundamentals; valuation; and “technicals,” or the balance of supply and demand. As of period-end, we thought the fundamental backdrop was constructive, valuation was neutral, and the technical environment was significantly better than earlier in the period. Looking at fundamentals, earnings for high-yield issuers in the first quarter of 2016 were better than expected, with companies posting the best earnings growth in six quarters. The 12-month default rate rose for the high-yield market during the reporting period, but this increase was driven by issuers in commodity-related sectors, which accounted for roughly 85% of all defaults. Excluding energy and metals/mining, the default rate was only 0.42%. Despite This chart shows how the fund’s credit quality has changed over the past six months. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. 8 High Yield Advantage Fund lackluster recent reports on employment and economic growth, we think U.S. gross domestic product may grow at a rate near 2% over the balance of 2016. All told, we believe most high-yield issuers — excluding those in commodity-sensitive sectors — are in reasonably good shape from a credit perspective, especially when viewed in light of what we believe will be a supportive economic backdrop. At period-end, high-yield valuations were not as attractive as they were during the early months of the period, in our view. The benchmark’s yield spread had tightened considerably and the median bond price had moved closer to par, or face value. Although valuations were less compelling, we believed yield spreads remained fair on the heels of generally favorable fundamental conditions. As for technicals, new issuance of high-yield bonds rose during the second half of the period, reflecting, in our view, greater comfort with current marketplace dynamics. According to Lipper, cash inflows into U.S. high-yield bond funds also increased, totaling $9.6 billion year-to-date in 2016. How do you plan to position the fund in light of this outlook? Overall, we plan to maintain broad diversification across market sectors. At period-end, the majority of the fund’s holdings were in split Ba-rated or B-rated bonds, which occupy the middle tier of high-yield credit quality. From a sector/industry perspective, we favored housing, telecommunications, gaming/ lodging/leisure, broadcasting, and utilities. By contrast, the fund was underweight in energy, technology, food and beverages, metals/ mining, and services. We held about 6% of the portfolio in floating-rate bank loans. Many corporations issue both bank loans and high-yield bonds. Bank loans are secured by the issuer’s assets, giving loans a senior position in the firm’s capital structure, whereas high-yield bonds are usually unsecured. This means that in the event of bankruptcy, bank-loan investors will typically be paid back before bondholders, if any assets remain available for distribution. We think loans provide the fund with an added source of diversification, along with additional relative-value opportunities across the high-yield credit-quality spectrum. Lastly, we plan to hold a slightly higher-than-normal cash allocation in the portfolio to provide a cushion against bouts of market volatility, as well as any disruptions in the market’s supply/demand environment. Thanks for your time and for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. High Yield Advantage Fund 9 IN THE NEWS At the gas pump this summer, it may feel a little like 2004. That’s because gas prices are expected to be at their lowest levels in 12 years, according to a recent forecast by the U.S. Energy Information Administration (EIA). The EIA expects gas to average $2.27 per gallon nationwide for the 2016 summer driving season, which runs from April through September. Although the price of West Texas Intermediate crude oil has remained above its 12-year low of $26.14 a barrel, which it hit in February of this year, the EIA forecast says the per-gallon price of gasoline this summer will be down 36 cents, or 13%, from the summer of 2015. Gas prices often rise in the summer due to a combination of increased demand and a more expensive blend of gasoline used to help reduce pollution. But if crude prices stay low, one would expect gas prices to follow suit. And with the price of gas so low, you can also expect that more people will be hitting the highways. 10 High Yield Advantage Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/16 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.30% 7.16% 7.05% 7.05% 6.49% 6.49% 7.01% 6.89% 7.04% 7.49% 10 years 87.48 79.99 76.80 76.80 73.79 73.79 82.64 76.71 83.07 91.85 Annual average 6.49 6.05 5.86 5.86 5.68 5.68 6.21 5.86 6.23 6.73 5 years 24.78 19.79 20.15 18.32 20.04 20.04 23.14 19.14 23.15 26.22 Annual average 4.53 3.68 3.74 3.42 3.72 3.72 4.25 3.56 4.25 4.77 3 years 6.60 2.33 4.17 1.48 4.19 4.19 5.78 2.34 5.78 7.30 Annual average 2.15 0.77 1.37 0.49 1.38 1.38 1.89 0.78 1.89 2.38 1 year –2.36 –6.26 –3.13 –7.72 –3.12 –4.04 –2.74 –5.90 –2.74 –2.22 6 months 4.35 0.18 3.89 –1.11 3.93 2.93 4.25 0.86 4.25 4.45 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. High Yield Advantage Fund 11 Comparative index returns For periods ended 5/31/16 JPMorgan Developed High Lipper High Yield Funds Yield Index category average* Annual average (life of fund) —† 7.01% 10 years 107.18% 77.95 Annual average 7.56 5.90 5 years 32.34 23.02 Annual average 5.76 4.20 3 years 9.14 5.66 Annual average 2.96 1.82 1 year –1.28 –2.21 6 months 4.73 3.35 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/16, there were 697, 662, 549, 442, 292, and 21 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 5/31/16 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.162 $0.143 $0.144 $0.156 $0.156 $0.168 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 11/30/15 $5.56 $5.79 $5.43 $5.41 $5.54 $5.73 $5.54 $5.80 5/31/16 5.63 5.86 5.49 5.47 5.61 5.80 5.61 5.88 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 5.75% 5.53% 5.25% 5.27% 5.56% 5.38% 5.56% 5.71% Current 30-day SEC yield 2 N/A 5.56 5.04 5.04 N/A 5.36 5.54 6.04 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 High Yield Advantage Fund Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.31% 7.16% 7.05% 7.05% 6.50% 6.50% 7.02% 6.90% 7.05% 7.50% 10 years 87.64 80.14 76.69 76.69 73.95 73.95 83.13 77.18 83.56 92.31 Annual average 6.50 6.06 5.86 5.86 5.69 5.69 6.24 5.89 6.26 6.76 5 years 27.16 22.08 22.27 20.41 22.35 22.35 25.50 21.42 25.72 28.55 Annual average 4.92 4.07 4.10 3.78 4.12 4.12 4.65 3.96 4.68 5.15 3 years 10.11 5.71 7.68 4.89 7.71 7.71 9.47 5.91 9.47 10.89 Annual average 3.26 1.87 2.50 1.60 2.51 2.51 3.06 1.93 3.06 3.51 1 year –0.19 –4.18 –1.10 –5.79 –1.08 –2.02 –0.40 –3.64 –0.40 0.02 6 months 8.21 3.88 7.81 2.81 7.65 6.65 8.10 4.59 8.10 8.32 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 11/30/15 1.04% 1.79% 1.79% 1.29% 1.29% 0.79% Annualized expense ratio for the six-month period ended 5/31/16 1.08% 1.83% 1.83% 1.33% 1.33% 0.83% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. High Yield Advantage Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 12/1/15 to 5/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.52 $9.33 $9.33 $6.79 $6.79 $4.24 Ending value (after expenses) $1,043.50 $1,038.90 $1,039.30 $1,042.50 $1,042.50 $1,044.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 5/31/16, use the following calculation method. To find the value of your investment on 12/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.45 $9.22 $9.22 $6.71 $6.71 $4.19 Ending value (after expenses) $1,019.60 $1,015.85 $1,015.85 $1,018.35 $1,018.35 $1,020.85 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 High Yield Advantage Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative Indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value High Yield Advantage Fund 15 relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 High Yield Advantage Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. High Yield Advantage Fund17 The fund’s portfolio 5/31/16 (Unaudited) CORPORATE BONDS AND NOTES (86.9%)* Principal amount Value Advertising and marketing services (0.3%) Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 $115,000 $120,463 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 945,000 982,800 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 595,000 620,288 Automotive (0.5%) Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (Italy) 1,500,000 1,492,500 General Motors Co. sr. unsec. notes 5.2s, 2045 280,000 272,410 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 160,000 170,400 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 365,000 385,988 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 849,000 602,790 Broadcasting (2.9%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 1,535,000 1,473,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,255,000 2,263,456 Entercom Radio, LLC company guaranty sr. unsec. notes 10 1/2s, 2019 620,000 655,650 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 1,695,000 1,777,631 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 725,000 569,125 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 250,000 252,813 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,515,000 1,598,325 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 1,440,000 1,476,000 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 470,000 495,263 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2020 240,000 248,700 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 925,000 957,375 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 1,030,000 1,050,600 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 410,000 394,625 Tribune Media Co. company guaranty sr. unsec. notes 5 7/8s, 2022 1,060,000 1,070,600 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5 1/8s, 2025 1,060,000 1,052,050 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 618,000 645,810 18 High Yield Advantage Fund CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Building materials (0.7%) Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 $780,000 $815,100 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 1,590,000 1,659,563 Standard Industries, Inc. 144A sr. unsec. notes 6s, 2025 250,000 265,625 Standard Industries, Inc. 144A sr. unsec. notes 5 3/8s, 2024 980,000 1,002,050 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 150,000 155,625 Cable television (5.2%) Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 2,550,000 2,588,250 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 200,000 197,250 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 478,225 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 525,000 559,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 1,410,000 1,448,775 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 5/8s, 2022 750,000 795,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,105,000 1,132,625 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5 1/2s, 2026 695,000 701,950 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 1,645,000 1,710,800 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5 3/4s, 2026 325,000 333,125 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 2,370,000 2,261,596 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 225,000 214,875 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 940,000 846,000 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 300,000 308,250 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 660,000 610,837 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 620,000 705,250 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 720,000 806,400 Numericable-SFR SA 144A company guaranty sr. notes 7 3/8s, 2026 (France) 1,120,000 1,129,800 Numericable-SFR SA 144A company guaranty sr. notes 6s, 2022 (France) 2,260,000 2,254,633 Numericable-SFR SA 144A sr. bonds 6 1/4s, 2024 (France) 1,920,000 1,872,000 Numericable-SFR SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 275,000 317,012 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $255,000 261,375 Unitymedia GmbH 144A company guaranty sr. notes 6 1/8s, 2025 (Germany) 1,420,000 1,464,517 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,393,000 1,448,720 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 540,000 555,525 High Yield Advantage Fund 19 CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Cable television cont. Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) $666,000 $692,640 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 2,455,000 2,556,269 Capital goods (7.6%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 3,338,000 3,438,088 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 455,000 506,188 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,190,000 1,166,200 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 474,000 476,370 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2024 (Ireland) 1,960,000 1,999,200 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 1,310,000 1,339,475 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 1,325,000 1,281,938 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 995,000 987,538 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 465,000 477,788 Bombardier, Inc. 144A sr. unsec. unsub. notes 4 3/4s, 2019 (Canada) 1,325,000 1,255,438 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,755,000 1,921,725 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 780,000 858,000 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 736,000 724,960 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 3,115,000 2,725,625 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,875,000 1,846,875 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 2,158,000 2,904,422 Manitowoc Foodservice, Inc. 144A sr. unsec. notes 9 1/2s, 2024 1,690,000 1,859,000 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,455,000 1,345,875 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 1,465,000 1,488,806 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 1,027,000 1,055,243 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 595,000 614,338 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 562,000 583,075 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 260,000 265,200 20 High Yield Advantage Fund CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) $590,000 $612,892 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 3/4s, 2022 (Netherlands) ‡‡ 200,000 222,000 Schaeffler Holding Finance BV 144A company guaranty sr. sub. notes 6 7/8s, 2018 (Netherlands) ‡‡ 575,000 592,250 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 842,000 872,480 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 1,640,000 1,621,550 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8 3/4s, 2023 1,925,000 1,900,938 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 1,305,000 1,382,084 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 195,000 198,900 TransDigm, Inc. 144A company guaranty sr. unsec. sub. bonds 6 3/8s, 2026 730,000 730,913 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 1,525,000 1,525,000 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 855,000 859,703 Chemicals (2.4%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 1,220,000 1,216,950 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 720,000 831,600 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 415,000 451,313 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7s, 2025 515,000 451,591 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 765,000 686,588 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 1,530,000 1,445,850 Huntsman International, LLC company guaranty sr. unsec. notes 5 1/8s, 2022 1,070,000 1,078,025 Kraton Polymers LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2023 1,265,000 1,337,738 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,615,000 1,615,000 PQ Corp. 144A company guaranty sr. notes 6 3/4s, 2022 320,000 332,800 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 890,000 897,031 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 2,483,000 2,625,773 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 105,000 108,871 High Yield Advantage Fund 21 CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Commercial and consumer services (0.3%) Mustang Merger Corp. 144A sr. unsec. notes 8 1/2s, 2021 $265,000 $276,925 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 1,220,000 1,247,450 Construction (2.8%) Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 1,130,000 1,197,800 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 1,560,000 1,696,500 Builders FirstSource, Inc. 144A sr. notes 7 5/8s, 2021 825,000 866,250 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,145,000 1,242,325 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 825,000 804,375 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 300,000 291,750 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.7s, 2025 (Mexico) 800,000 753,000 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 590,000 557,550 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 2,070,000 2,297,700 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 505,000 532,775 HD Supply, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2024 555,000 577,200 U.S. Concrete, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 1,160,000 1,160,000 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 330,000 346,913 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 1,060,000 1,126,250 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 2,150,000 1,999,500 Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,030,000 545,900 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 805,000 841,225 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 90,000 95,963 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 110,000 115,363 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 670,000 708,525 Consumer staples (4.8%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 1,900,000 1,968,875 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 575,000 586,500 Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 1,799,000 1,884,453 22 High Yield Advantage Fund CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Consumer staples cont. Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 $420,000 $425,250 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 665,000 611,800 BlueLine Rental Finance Corp. 144A notes 7s, 2019 1,250,000 1,056,250 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 1,380,000 1,300,650 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 3,415,000 3,423,538 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 205,000 210,894 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,430,000 1,614,113 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 1,760,000 1,786,400 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 380,000 392,350 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 1,100,000 1,144,000 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,435,000 1,076,250 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,275,000 1,233,563 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 480,000 494,400 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 315,000 318,150 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 670,000 675,447 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 240,000 252,600 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 1,385,000 1,402,313 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 1,765,000 1,765,000 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 1,585,000 1,676,138 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 385,000 211,750 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 675,000 721,406 Energy (8.6%) Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55s, 2026 600,000 639,410 Antero Resources Corp. company guaranty sr. unsec. notes 5 5/8s, 2023 595,000 580,125 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 895,000 856,963 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 1,064,000 1,037,400 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 1,745,000 1,500,700 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 255,000 220,575 High Yield Advantage Fund23 CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Energy cont. Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) $785,000 $608,375 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 180,000 145,800 California Resources Corp. 144A company guaranty notes 8s, 2022 2,244,000 1,638,120 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) (In default) † 639,000 282,758 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 1,707,000 1,374,135 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 555,000 555,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 947,000 947,000 Continental Resources, Inc. company guaranty sr. unsec. notes 3.8s, 2024 280,000 244,300 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5s, 2022 890,000 841,050 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 835,000 760,372 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 250,000 177,813 Denbury Resources, Inc. 144A company guaranty notes 9s, 2021 1,376,000 1,353,640 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7 7/8s, 2031 580,000 620,930 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 105,000 53,550 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 2,381,000 1,529,793 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 3,669,000 724,628 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 715,000 672,100 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 645,000 697,976 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2020 1,195,000 1,247,054 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 430,000 419,250 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 1,615,000 391,638 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 1,720,000 1,730,750 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,435,000 57,400 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 (In default) † 3,029,000 832,975 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7s, 2024 (Canada) 555,000 427,350 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 365,000 287,438 24High Yield Advantage Fund CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Energy cont. Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 $1,515,000 $1,522,575 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,088,000 1,082,560 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 805,000 785,125 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 1/2s, 2021 460,000 419,750 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 730,000 660,650 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 1,657,000 1,524,440 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2023 645,000 535,350 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 345,000 297,563 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 1,445,000 1,477,513 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 900,000 904,500 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 165,000 166,650 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 690,000 720,188 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) † 2,795,000 41,925 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) † 1,590,000 628,050 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 780,000 789,750 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 850,000 887,188 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 (In default) † 910,000 50,050 Seventy Seven Operating, LLC company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 (In default) † 1,085,000 496,388 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 540,000 504,900 SM Energy Co. sr. unsec. sub. notes 5s, 2024 620,000 530,168 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 920,000 841,800 SM Energy Co. sr. unsec. unsub. notes 6 1/8s, 2022 795,000 727,425 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 420,000 269,036 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) (In default) † $455,000 88,725 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 680,000 146,200 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 340,000 246,500 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 309,000 261,878 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5s, 2019 955,000 859,500 Williams Cos., Inc. (The) sr. unsec. sub. notes 4.55s, 2024 10,000 8,725 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 7/8s, 2021 335,000 353,425 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 3/4s, 2031 968,000 953,480 Williams Cos., Inc. (The) sr. unsec. unsub. notes 3.7s, 2023 20,000 16,850 High Yield Advantage Fund 25 CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Energy cont. Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 $610,000 $597,876 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 1,260,000 1,146,600 WPX Energy, Inc. sr. unsec. notes 7 1/2s, 2020 700,000 686,000 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 2,540,000 2,286,000 Entertainment (1.7%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 895,000 903,950 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 685,000 679,863 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 835,000 855,875 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 950,000 940,500 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 1,315,000 1,375,819 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2026 500,000 521,250 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2025 980,000 975,100 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 1,035,000 1,058,288 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 180,000 185,400 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 2,000,000 2,071,240 Financials (9.6%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,695,000 1,644,150 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 2,905,000 3,413,375 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 1,240,000 1,255,500 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 1,265,000 1,568,600 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 800,000 828,000 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 635,000 669,925 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 155,000 159,022 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 975,000 992,063 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,145,000 1,199,388 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 845,000 865,069 CIT Group, Inc. 144A sr. unsec. notes 5 1/2s, 2019 468,000 489,060 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 1,645,000 851,288 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 725,000 746,750 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 765,000 789,863 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 760,000 889,398 Credit Acceptance Corp. company guaranty sr. unsec. notes 7 3/8s, 2023 625,000 601,563 26 High Yield Advantage Fund CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Financials cont. Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 $1,030,000 $993,950 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 685,000 659,313 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 1,450,000 909,875 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 1,155,000 1,362,785 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 580,000 606,100 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 596,000 603,450 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2025 R 635,000 615,950 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 710,000 234,300 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 ‡‡ 315,000 296,100 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 1,995,000 1,955,100 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 1,280,000 1,238,807 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 1,195,000 1,099,400 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 875,000 966,875 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 620,000 1,492,437 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $450,000 451,125 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2024 R 525,000 561,750 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 R 645,000 674,831 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 550,000 521,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,910,000 1,653,334 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 1,165,000 1,213,056 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 500,000 358,750 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 680,000 686,800 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 1,115,000 1,126,150 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 750,000 656,250 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,534,000 1,457,300 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 575,000 564,120 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 3,240,000 3,823,200 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 460,000 439,875 High Yield Advantage Fund 27 CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Financials cont. Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8 1/4s, 2020 $375,000 $390,000 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 1,140,000 1,128,600 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 380,000 369,550 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 200,000 191,000 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,223,000 1,152,678 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 1,170,000 900,900 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,310,000 1,306,725 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 1,265,000 1,258,675 VEREIT Operating Partnership LP company guaranty sr. unsec. unsub. bonds 4 7/8s, 2026 R 180,000 184,603 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 715,000 411,125 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 1,020,000 1,012,350 Forest products and packaging (2.3%) Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,435,000 2,465,438 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 2,100,000 2,052,750 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 1,540,000 1,595,825 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 1,285,000 1,294,638 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 1,085,000 1,108,056 Pactiv LLC sr. unsec. unsub. bonds 8 3/8s, 2027 135,000 137,700 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 770,000 777,700 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 865,000 908,250 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 720,000 747,900 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 355,000 368,313 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 925,000 1,090,344 Gaming and lottery (2.7%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 915,000 959,378 Boyd Gaming Corp. 144A company guaranty sr. unsec. unsub. bonds 6 3/8s, 2026 365,000 375,950 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 1,360,000 1,421,200 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 2,015,000 1,571,158 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $1,120,000 1,169,000 28 High Yield Advantage Fund CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Gaming and lottery cont. Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 $2,255,000 $2,317,013 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 753,000 774,649 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,890,000 3,005,600 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 3,525,000 2,855,250 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 470,000 284,350 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 295,000 297,950 Health care (8.1%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 1,675,000 1,721,063 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 860,000 864,300 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 1,335,000 1,174,800 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 1,125,000 1,155,938 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 1,145,000 1,205,834 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 355,000 369,200 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 580,000 579,275 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 1,205,000 1,035,565 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 1,645,000 1,533,963 ConvaTec Healthcare E SA 144A company guaranty sr. unsec. unsub. notes 10 1/2s, 2018 (Luxembourg) 1,078,000 1,114,383 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 2,195,000 1,791,669 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 1,812,000 1,857,300 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 950,000 826,500 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 1,995,000 1,758,094 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 1,625,000 1,580,313 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 1,015,000 1,042,913 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 2,110,000 2,321,000 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 410,000 464,838 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 400,000 406,000 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,130,000 1,153,730 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) ‡‡ 1,360,000 1,356,600 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 1,645,000 1,645,000 High Yield Advantage Fund 29 CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Health care cont. Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7 7/8s, 2021 $910,000 $976,230 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 1,165,000 1,051,413 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 460,000 470,640 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 790,000 789,036 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 1,095,000 1,113,354 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 1,940,000 2,024,875 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 1,835,000 1,899,225 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 745,000 758,038 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 515,000 518,219 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 215,000 226,825 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 340,000 347,863 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 2,115,000 2,226,038 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.134s, 2020 1,325,000 1,318,375 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 155,000 139,888 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 191,350 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 1,225,000 1,024,406 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 1,370,000 1,154,225 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 135,000 114,075 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 640,000 531,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 940,000 829,550 Homebuilding (2.7%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 710,000 737,513 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 1,555,000 1,578,325 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 935,000 891,756 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 1,420,000 1,521,175 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 585,000 617,175 30 High Yield Advantage Fund CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Homebuilding cont. Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $2,030,000 $2,060,450 Lennar Corp. company guaranty sr. unsec. notes 4 1/2s, 2019 770,000 795,025 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 480,000 476,400 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 715,000 731,088 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,452,000 1,412,070 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,380,000 1,552,500 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 1,180,000 1,202,868 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 355,000 355,888 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 710,000 695,800 Household furniture and appliances (0.1%) Tempur Sealy International, Inc. 144A company guaranty sr. unsec. unsub. bonds 5 1/2s, 2026 575,000 577,875 Lodging/Tourism (0.6%) MGM Growth Properties Operating Partnership LP/MGP Escrow Co-Issuer, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 450,000 472,500 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 235,000 243,225 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 320,000 362,400 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 1,975,000 1,955,250 Media (0.5%) EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7 5/8s, 2024 1,000,000 1,023,750 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 1,440,000 1,497,600 Metals (3.2%) ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 615,000 721,088 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 710,000 694,025 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 480,000 453,600 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 725,000 554,625 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 776,000 613,040 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,006,000 804,800 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 490,000 459,375 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 780,000 725,400 High Yield Advantage Fund 31 CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Metals cont. Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55s, 2022 (Indonesia) $115,000 $96,313 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 2,055,000 1,705,650 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 1,670,000 1,703,400 Joseph T Ryerson & Son, Inc. 144A sr. notes 11s, 2022 980,000 1,006,950 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 855,000 858,206 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 2,493,000 2,586,488 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 1,870,000 1,963,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 665,000 683,421 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 285,000 290,523 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8 1/2s, 2024 (Canada) 160,000 164,200 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 (Canada) 240,000 245,400 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 2,017,000 1,411,900 Regional Bells (0.7%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 180,000 167,850 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 1,275,000 1,297,313 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 1,875,000 1,952,344 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 330,000 350,625 Retail (2.7%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 1,491,000 1,271,078 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 985,000 398,925 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 510,000 538,688 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 360,000 375,300 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 1,070,000 1,094,075 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 240,000 222,000 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 1,295,000 1,133,125 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,835,000 1,784,538 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 100,000 111,375 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 620,000 661,850 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,230,000 1,107,000 32 High Yield Advantage Fund CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Retail cont. Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 ‡‡ $2,185,000 $1,534,963 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 1,455,000 1,098,525 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2026 650,000 645,125 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 1,770,000 1,814,250 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,070,000 1,070,000 Technology (3.9%) Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 845,000 238,713 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,135,000 2,272,875 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 960,000 976,800 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35s, 2046 250,000 254,495 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45s, 2023 1,365,000 1,387,991 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 1,620,000 1,642,275 First Data Corp. 144A notes 5 3/4s, 2024 1,275,000 1,275,000 First Data Corp. 144A sr. notes 5 3/8s, 2023 1,135,000 1,163,375 Infor US, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 2,820,000 2,587,350 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 397,000 415,814 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 R 1,620,000 1,688,850 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,525,000 1,387,750 Micron Technology, Inc. 144A sr. notes 7 1/2s, 2023 570,000 598,500 NXP BV/NXP Funding, LLC 144A Company guaranty sr. unsec. notes 4 5/8s, 2023 (Netherlands) 1,515,000 1,522,590 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 1,430,000 1,422,850 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 515,000 529,163 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 412,000 201,880 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 1,555,000 1,658,019 Telecommunications (3.6%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 605,000 604,244 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 655,000 610,788 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 960,000 832,800 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 2,185,000 1,922,800 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 580,000 394,400 High Yield Advantage Fund 33 CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Telecommunications cont. Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) $190,000 $56,525 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 440,000 130,900 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 565,000 577,713 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 495,000 503,762 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,331,000 1,350,965 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 840,000 897,495 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 2,870,000 2,141,738 Sprint Communications, Inc. sr. unsec. notes 7s, 2020 370,000 315,888 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 1,535,000 1,632,856 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 3,150,000 2,457,000 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 2,955,000 2,393,550 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 2,355,000 2,137,163 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 960,000 908,400 Telephone (2.0%) T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 1,450,000 1,533,375 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 1,300,000 1,361,750 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,167,000 1,222,433 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 435,000 453,488 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 100,000 106,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 695,000 731,488 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,195,000 2,315,725 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 1,960,000 1,710,100 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 1,935,000 1,488,750 Textiles (0.1%) Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 715,000 715,000 Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 1,510,000 1,308,038 Goodyear Tire & Rubber Co. (The) company guaranty sr. unsec. notes 5s, 2026 375,000 379,219 34 High Yield Advantage Fund CORPORATE BONDS AND NOTES (86.9%)* cont. Principal amount Value Transportation (0.8%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 $1,990,000 $1,935,275 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,580,000 2,567,100 Utilities and power (4.8%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 520,000 607,100 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 2,355,000 2,355,000 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 660,000 651,750 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 1,112,000 1,270,460 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95s, 2026 415,000 416,096 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 2,080,000 2,012,400 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 605,000 633,738 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 370,000 387,575 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 1,185,000 1,146,277 DPL, Inc. sr. unsec. sub. notes 6 1/2s, 2016 176,000 178,640 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 160,000 154,400 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 1,335,000 1,338,338 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 1,100,000 1,056,000 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 765,000 875,777 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 404,647 466,356 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 992,000 1,011,840 Energy Transfer Equity LP sr. sub. notes 5 7/8s, 2024 600,000 556,500 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 740,000 521,700 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 1,715,000 1,286,250 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 299,250 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 740,000 530,950 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 3,010,000 3,122,875 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2026 1,020,000 1,017,450 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 835,000 819,682 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,240,000 1,265,715 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,110,000 1,085,715 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 1,515,000 1,454,400 Total corporate bonds and notes (cost $501,381,951) High Yield Advantage Fund35 SENIOR LOANS (5.6%)* c Principal amount Value Basic materials (0.2%) Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B , 6s, 2022 $825,000 $815,719 Solenis International LP bank term loan FRN 7 3/4s, 2022 115,000 104,938 Capital goods (0.1%) Manitowac Foodservice, Inc. bank term loan FRN 5 3/4s, 2023 649,846 654,449 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 990,000 966,488 Consumer cyclicals (3.7%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 1,512,503 1,463,977 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 2,913,849 2,917,492 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 691,525 695,559 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 1,982,971 1,850,772 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 443,610 443,056 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 752,663 687,746 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,384,723 1,037,677 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.189s, 2019 1,534,000 1,176,705 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 1,295,089 961,835 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 796,204 796,867 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 1,029,825 1,030,683 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 1,717,061 1,622,622 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 204,476 187,160 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 937,650 943,678 ROC Finance, LLC bank term loan FRN 5s, 2019 1,428,723 1,364,431 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 802,967 794,938 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 459,703 426,374 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 914,504 883,640 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 850,474 833,110 Consumer staples (0.1%) Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 990,000 734,250 Energy (0.3%) MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 1,125,000 983,672 Western Refining, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2023 490,000 480,813 Financials (—%) iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 251,060 250,433 36 High Yield Advantage Fund SENIOR LOANS (5.6%)* c cont. Principal amount Value Health care (0.5%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 $511,875 $508,036 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 887,775 879,452 Multiplan, Inc. bank term loan FRN Ser. B, 5s, 2023 480,000 483,120 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 315,113 309,796 Quorum Health Corp. bank term loan FRN 6 3/4s, 2022 640,000 638,000 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 1,435,313 1,040,602 ON Semiconductor Corp. bank term loan FRN Ser. B, 5 1/4s, 2023 630,000 634,594 Utilities and power (0.2%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 3,273,299 1,025,829 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 33,594 10,528 Total senior loans (cost $34,261,909) CONVERTIBLE BONDS AND NOTES (0.4%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $728,000 $756,665 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8s, 2018 449,000 678,271 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 481,000 276,274 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 572,000 521,950 Total convertible bonds and notes (cost $2,125,704) SHORT-TERM INVESTMENTS (6.4%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.41% L Shares 34,756,225 $34,756,225 U.S. Treasury Bills 0.25%, June 9, 2016 Δ $111,000 110,996 Total short-term investments (cost $34,867,219) TOTAL INVESTMENTS Total investments (cost $572,636,783) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s ab breviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period High Yield Advantage Fund37 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2015 through May 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $548,900,333. † This security is non-income-producing. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $102,457 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 5/31/16 (aggregate face value $5,665,467) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 6/15/16 $307,336 $300,659 $(6,677) Barclays Bank PLC Canadian Dollar Sell 7/21/16 492,319 491,811 (508) Credit Suisse International British Pound Buy 6/15/16 511,307 496,512 14,795 British Pound Sell 6/15/16 511,307 518,221 6,914 Goldman Sachs International British Pound Buy 6/15/16 750,593 729,457 21,136 British Pound Sell 6/15/16 750,593 760,669 10,076 State Street Bank and Trust Co. Canadian Dollar Sell 7/21/16 1,332,524 1,332,602 78 UBS AG British Pound Sell 6/15/16 1,120,675 1,035,536 (85,139) Total 38 High Yield Advantage Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $—­ $2,233,160 $—­ Corporate bonds and notes —­ 476,857,872 —­ Senior loans —­ 30,639,041 —­ Short-term investments 34,756,225 110,996 —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(39,325) $—­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. High Yield Advantage Fund 39 Statement of assets and liabilities 5/31/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $537,880,558) $509,841,069 Affiliated issuers (identified cost $34,756,225) (Notes 1 and 5) 34,756,225 Cash 23,296 Interest and other receivables 9,105,881 Receivable for shares of the fund sold 266,606 Receivable for investments sold 4,116,164 Unrealized appreciation on forward currency contracts (Note 1) 52,999 Prepaid assets 40,929 Total assets LIABILITIES Payable for investments purchased 7,596,581 Payable for shares of the fund repurchased 431,554 Payable for compensation of Manager (Note 2) 260,832 Payable for custodian fees (Note 2) 12,823 Payable for investor servicing fees (Note 2) 159,134 Payable for Trustee compensation and expenses (Note 2) 309,915 Payable for administrative services (Note 2) 1,987 Payable for distribution fees (Note 2) 211,306 Unrealized depreciation on forward currency contracts (Note 1) 92,324 Other accrued expenses 226,380 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $655,906,462 Undistributed net investment income (Note 1) 5,074,060 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (84,001,850) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (28,078,339) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 40 High Yield Advantage Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($317,733,269 divided by 56,475,793 shares) $5.63 Offering price per class A share (100/96.00 of $5.63)* $5.86 Net asset value and offering price per class B share ($14,398,088 divided by 2,623,217 shares)** $5.49 Net asset value and offering price per class C share ($18,740,160 divided by 3,427,281 shares)** $5.47 Net asset value and redemption price per class M share ($77,769,602 divided by 13,860,851 shares) $5.61 Offering price per class M share (100/96.75 of $5.61)† $5.80 Net asset value, offering price and redemption price per class R share ($23,949,510 divided by 4,269,245 shares) $5.61 Net asset value, offering price and redemption price per class Y share ($96,309,704 divided by 16,370,453 shares) $5.88 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. High Yield Advantage Fund 41 Statement of operations Six months ended 5/31/16 (Unaudited) INVESTMENT INCOME Interest (including interest income of $66,279 from investments in affiliated issuers) (Note 5) $18,368,448 Total investment income EXPENSES Compensation of Manager (Note 2) 1,490,615 Investor servicing fees (Note 2) 465,154 Custodian fees (Note 2) 10,309 Trustee compensation and expenses (Note 2) 20,314 Distribution fees (Note 2) 781,854 Administrative services (Note 2) 8,880 Other 175,997 Fees waived and reimbursed by Manager (Note 2) (9,702) Total expenses Expense reduction (Note 2) (393) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (16,554,474) Net increase from payments by affiliates (Note 2) 4,313 Net realized gain on foreign currency transactions (Note 1) 151,816 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (105,903) Net unrealized appreciation of investments during the period 22,701,436 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 42 High Yield Advantage Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 5/31/16* Year ended 11/30/15 Operations: Net investment income $15,425,420 $37,275,438 Net realized loss on investments and foreign currency transactions (16,398,345) (5,997,239) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 22,595,533 (57,906,619) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (9,089,187) (23,786,491) Class B (368,728) (766,355) Class C (456,809) (985,512) Class M (2,206,227) (5,105,607) Class R (677,800) (1,441,385) Class Y (2,766,827) (4,661,031) Decrease from capital share transactions (Note 4) (16,147,526) (283,622,308) Total decrease in net assets NET ASSETS Beginning of period 558,990,829 905,987,938 End of period (including undistributed net investment income of $5,074,060 and $5,214,218, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. High Yield Advantage Fund 43 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring , Net asset value at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees reimbursements end of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ May 31, 2016** $5.56­ .16­ .07­ .23­ (.16) —­ —­ $5.63­ * $317,733­ .53* f 2.94* f 16* November 30, 2015­ 6.11­ .33­ (.56) (.32) —­ —­ 5.56­ 319,716­ 1.04­ 5.48­ 29­ November 30, 2014­ 6.20­ .33­ (.10) .23­ (.32) —­ —­ 6.11­ 3.79­ 529,990­ 1.03­ 5.34­ 43­ November 30, 2013­ 6.12­ .36­ .11­ .47­ (.39) —­ d —­ 6.20­ 7.84­ 565,904­ 1.04­ 5.85­ 49­ November 30, 2012­ 5.62­ .40­ .50­ .90­ (.40) —­ d —­ 6.12­ 16.55­ 652,557­ 1.04­ 6.74­ 40­ November 30, 2011­ 5.90­ .43­ (.27) .16­ (.44) —­ d —­ e 5.62­ 2.58­ 510,880­ 1.04­ 7.25­ 57­ Class B­ May 31, 2016** $5.43­ .14­ .06­ .20­ (.14) —­ —­ $5.49­ * $14,398­ .91* f 2.57* f 16* November 30, 2015­ 5.98­ .28­ (.55) (.28) —­ —­ 5.43­ 14,147­ 1.79­ 4.75­ 29­ November 30, 2014­ 6.06­ .28­ (.08) .20­ (.28) —­ —­ 5.98­ 3.23­ 16,893­ 1.78­ 4.59­ 43­ November 30, 2013­ 5.99­ .31­ .10­ .41­ (.34) —­ d —­ 6.06­ 6.98­ 17,154­ 1.79­ 5.07­ 49­ November 30, 2012­ 5.52­ .35­ .48­ .83­ (.36) —­ d —­ 5.99­ 15.48­ 15,257­ 1.79­ 5.94­ 40­ November 30, 2011­ 5.80­ .38­ (.27) .11­ (.39) —­ d —­ e 5.52­ 1.84­ 8,076­ 1.79­ 6.50­ 57­ Class C­ May 31, 2016** $5.41­ .14­ .06­ .20­ (.14) —­ —­ $5.47­ * $18,740­ .91* f 2.57* f 16* November 30, 2015­ 5.96­ .28­ (.55) (.28) —­ —­ 5.41­ 17,292­ 1.79­ 4.75­ 29­ November 30, 2014­ 6.04­ .28­ (.08) .20­ (.28) —­ —­ 5.96­ 3.24­ 25,229­ 1.78­ 4.59­ 43­ November 30, 2013­ 5.97­ .31­ .10­ .41­ (.34) —­ d —­ 6.04­ 7.01­ 28,949­ 1.79­ 5.08­ 49­ November 30, 2012­ 5.50­ .35­ .48­ .83­ (.36) —­ d —­ 5.97­ 15.52­ 29,271­ 1.79­ 5.95­ 40­ November 30, 2011­ 5.78­ .37­ (.25) .12­ (.40) —­ d — ­ e 5.50­ 1.90­ 15,915­ 1.79­ 6.49­ 57­ Class M­ May 31, 2016** $5.54­ .15­ .08­ .23­ (.16) —­ —­ $5.61­ * $77,770­ .66* f 2.82* f 16* November 30, 2015­ 6.10­ .31­ (.56) (.31) —­ —­ 5.54­ 81,256­ 1.29­ 5.25­ 29­ November 30, 2014­ 6.19­ .32­ (.10) .22­ (.31) —­ —­ 6.10­ 3.59­ 112,526­ 1.28­ 5.10­ 43­ November 30, 2013­ 6.11­ .34­ .12­ .46­ (.38) —­ d —­ 6.19­ 7.64­ 134,948­ 1.29­ 5.58­ 49­ November 30, 2012­ 5.62­ .39­ .49­ .88­ (.39) — ­ d —­ 6.11­ 16.13­ 123,203­ 1.29­ 6.51­ 40­ November 30, 2011­ 5.90­ .42­ (.27) .15­ (.43) —­ d —­ e 5.62­ 2.37­ 130,758­ 1.29­ 7.00­ 57­ Class R­ May 31, 2016** $5.54­ .15­ .08­ .23­ (.16) —­ —­ $5.61­ * $23,950­ .66* f 2.82* f 16* November 30, 2015­ 6.10­ .31­ (.56) (.31) —­ —­ 5.54­ 24,431­ 1.29­ 5.25­ 29­ November 30, 2014­ 6.19­ .32­ (.10) .22­ (.31) —­ —­ 6.10­ 3.59­ 28,807­ 1.28­ 5.08­ 43­ November 30, 2013­ 6.11­ .35­ .11­ .46­ (.38) —­ d —­ 6.19­ 7.64­ 24,687­ 1.29­ 5.59­ 49­ November 30, 2012­ 5.62­ .39­ .49­ .88­ (.39) — ­ d —­ 6.11­ 16.13­ 26,120­ 1.29­ 6.46­ 40­ November 30, 2011­ 5.90­ .41­ (.26) .15­ (.43) —­ d —­ e 5.62­ 2.37­ 16,209­ 1.29­ 6.98­ 57­ Class Y­ May 31, 2016** $5.80­ .17­ .08­ .25­ (.17) —­ —­ $5.88­ * $96,310­ .41* f 3.07* f 16* November 30, 2015­ 6.37­ .35­ (.58) (.34) —­ —­ 5.80­ 102,149­ .79­ 5.74­ 29­ November 30, 2014­ 6.44­ .36­ (.09) .27­ (.34) —­ —­ 6.37­ 4.16­ 192,542­ .78­ 5.61­ 43­ November 30, 2013­ 6.34­ .38­ .12­ .50­ (.40) —­ d —­ 6.44­ 8.10­ 232,251­ .79­ 6.00­ 49­ November 30, 2012­ 5.81­ .43­ .52­ .95­ (.42) —­ d —­ 6.34­ 16.76­ 119,803­ .79­ 6.99­ 40­ November 30, 2011­ 6.08­ .46­ (.28) .18­ (.45) —­ d —­ e 5.81­ 2.88­ 113,815­ .79­ 7.49­ 57­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 44High Yield Advantage Fund High Yield Advantage Fund45 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Reflects a voluntary waiver of certain fund expenses in effect during the period . As a result of such waivers, the expenses of each class reflect a reduction of less than .01% as a percentage of average net assets per share for each class. (Note 2). The accompanying notes are an integral part of these financial statements. 46 High Yield Advantage Fund Notes to financial statements 5/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2015 through May 31, 2016. Putnam High Yield Advantage Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below-investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). The fund may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management may also use derivatives, such as futures, options, certain foreign currency transactions and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent, and custodian who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. High Yield Advantage Fund 47 Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 48 High Yield Advantage Fund Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $92,324 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $110,989 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. High Yield Advantage Fund49 The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At November 30, 2015, the fund had a capital loss carryover of $67,466,309 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $2,147,944 $5,992,548 $8,140,492 * 59,325,817 — 59,325,817 November 30, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $572,773,979, resulting in gross unrealized appreciation and depreciation of $13,947,655 and $42,124,340, respectively, or net unrealized depreciation of $28,176,685. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds, sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.282% of the fund’s average net assets. Putnam Management has contractually agreed, through March 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments 50 High Yield Advantage Fund under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $9,702. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $4,313 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $268,124 ClassR 20,689 ClassB 12,022 ClassY 82,262 ClassC 14,787 Total ClassM 67,270 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $393 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $387, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. High Yield Advantage Fund 51 The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $380,309 ClassM 190,848 ClassB 68,196 ClassR 58,673 ClassC 83,828 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $7,973 and $96 from the sale of classA and classM shares, respectively, and received $3,472 and $164 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $66 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $78,233,116 $102,332,137 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 5/31/16 Year ended 11/30/15 ClassA Shares Amount Shares Amount Shares sold 5,007,675 $27,196,052 9,020,525 $53,802,667 Shares issued in connection with reinvestment of distributions 1,485,284 7,976,828 3,605,484 21,397,671 6,492,959 35,172,880 12,626,009 75,200,338 Shares repurchased (7,558,697) (40,687,482) (41,761,776) (245,985,964) Net decrease 52 High Yield Advantage Fund Six months ended 5/31/16 Year ended 11/30/15 ClassB Shares Amount Shares Amount Shares sold 208,439 $1,106,159 319,139 $1,867,006 Shares issued in connection with reinvestment of distributions 57,757 302,923 106,266 614,531 266,196 1,409,082 425,405 2,481,537 Shares repurchased (250,716) (1,318,393) (642,813) (3,740,193) Net increase (decrease) Six months ended 5/31/16 Year ended 11/30/15 ClassC Shares Amount Shares Amount Shares sold 869,754 $4,547,086 690,057 $3,986,378 Shares issued in connection with reinvestment of distributions 69,363 362,939 128,031 738,604 939,117 4,910,025 818,088 4,724,982 Shares repurchased (710,357) (3,702,986) (1,853,052) (10,812,363) Net increase (decrease) Six months ended 5/31/16 Year ended 11/30/15 ClassM Shares Amount Shares Amount Shares sold 47,135 $247,889 194,531 $1,159,113 Shares issued in connection with reinvestment of distributions 17,439 93,484 33,147 195,751 64,574 341,373 227,678 1,354,864 Shares repurchased (865,020) (4,663,989) (4,003,009) (23,831,194) Net decrease Six months ended 5/31/16 Year ended 11/30/15 ClassR Shares Amount Shares Amount Shares sold 698,781 $3,754,025 1,301,857 $7,750,500 Shares issued in connection with reinvestment of distributions 126,598 677,800 244,022 1,441,220 825,379 4,431,825 1,545,879 9,191,720 Shares repurchased (965,005) (5,174,902) (1,857,503) (11,004,316) Net decrease Six months ended 5/31/16 Year ended 11/30/15 ClassY Shares Amount Shares Amount Shares sold 2,138,232 $12,239,202 9,888,933 $58,925,370 Shares issued in connection with reinvestment of distributions 478,287 2,683,996 727,100 4,473,374 2,616,519 14,923,198 10,616,033 63,398,744 Shares repurchased (3,851,652) (21,788,157) (23,246,301) (144,600,463) Net decrease High Yield Advantage Fund 53 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $21,290,706 $66,822,170 $53,356,651 $66,279 $34,756,225 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $8,000,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $52,999 Payables $92,324 Total 54 High Yield Advantage Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $159,358 $159,358 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(108,482) $(108,482) Total High Yield Advantage Fund 55 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Credit Suisse Goldman Sachs State Street Bank and Bank of America N.A. Barclays Bank PLC International International Trust Co. UBS AG Total Assets: Forward currency contracts # $— $— $21,709 $31,212 $78 $— $52,999 Total Assets $— $— $— Liabilities: Forward currency contracts # 6,677 508 — — — 85,139 92,324 Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $(85,139) Net amount $(6,677) $(508) $21,709 $31,212 $78 $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 56 High Yield Advantage Fund High Yield Advantage Fund 57 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 58 High Yield Advantage Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. High Yield Advantage Fund 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 High Yield Advantage Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam High Yield Advantage Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 28, 2016
